Petition for Writ of Mandamus Denied and Memorandum Opinion filed February
28, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00150-CV
                                    ____________

                   IN RE ETC NGL TRANSPORT, LLC, Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                           County Civil Court at Law No. 3
                                Harris County, Texas
                            Trial Court Cause No. 998360



                     MEMORANDUM                     OPINION

      On February 16, 2012, relator ETC NGL Transport, LLC filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.
Relator asks this court to order the Honorable Linda Storey, Judge of the County Civil
Court at Law No. 3, Harris County, Texas, to set aside portions of her order dated February
10, 2012, entered in trial court cause number 998360, styled ETC NGL Transport, LLC v.
Occidental Chemical Corporation, et. al.       Relator claims the trial court abused its
discretion in ordering discovery of unredacted documents.
       Relator also filed an emergency motion to stay the trial court’s order pending our
consideration of its petition. See Tex. R. App. P. 52.10. On February 17, 2012, this court
issued an order staying those portions of the trial court’s February 10, 2012, order that
require relator to produce unredacted documents. We also requested the real parties in
interest to file a response to the petition. Occidental Chemical Corporation, Occidental
Chemical Corporation, and Occidental Energy Ventures Corp. (collectively “OxyChem”)
filed a response on February 23, 2012. The next day, DCP Midstream, LP and DCP Sand
Hills Pipeline, LLC joined in OxyChem’s response. See Tex. R. App. P. 9.7.

       Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004).
A trial court abuses its discretion if it reaches a decision so arbitrary and unreasonable as to
amount to a clear and prejudicial error of law, or if it clearly fails to analyze or apply the
law correctly. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005).
When reviewing the trial court’s decision for an abuse of discretion, we may not substitute
our judgment for that of the trial court with respect to the resolution of factual issues or
matters committed to the trial court’s discretion. See Walker v. Packer, 827 S.W.2d 833,
839-40 (Tex. 1992).

       Relator has not established that the trial court abused its discretion. Accordingly,
we deny relator’s petition for writ of mandamus. The temporary stay ordered by this court
on February 17, 2012, is lifted.


                                            PER CURIAM

Panel consists of Justices Seymore, Boyce, and Christopher.




                                               2